Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/409,746 filed on 05/10/2019. Claims 1-11, as originally filed, are currently pending and have been considered below. Claim 1, 4, and 9 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) are submitted on 03/31/2020. The submission is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2, 5, and 9-10 are objected to because of the following informalities:  Regarding claims 1 and 9, “transmitting … N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed” should read “transmitting … N-th computation result information of the N-th layer indicating that the computation of the N-th layer is completed” because the currently worded transmitting limitation is just a descriptive statement, not a statement of a method step. Regarding claims 2, 5, and 10, “wherein the N-th activation message is used to indicate the accelerator to start the computation of the N-th layer” should read “wherein the N-th activation message is used to indicate to the accelerator to start the computation of the N-th layer” because limitation does not clearly state how the result is used. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite or failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of the limitations in claims 9 and 10 that recite the term means:
Claim 9:
interface means 
processor means
Claim 10:
interface means

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 is rejected based on the same rationale as discussed above in the rejected claims 9 and 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an acceleration method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an acceleration method. Each of the following limitation(s):
executing… computation of the N-th layer according to the N-th parameter information; 

as drafted, claim 1 is a process that, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation, judgement, or a combination of.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “acceleration method”, “by an accelerator running a deep neural network” “by the accelerator”, “from a controller”, and “to the controller”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitations of “receiving… N-th parameter information of an N-th layer… wherein M layer of the deep neural network correspond to M application specific integrated circuit in the accelerator, wherein M and N are positive integer, M>2, 1<N<M” and “transmitting… N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed… wherein the computation result information comprises computation result of the N-th layer”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “receiving… N-th parameter information of an N-th layer… wherein M layer of the deep neural network correspond to M application specific integrated circuit in the accelerator, wherein M and N are positive integer, M>2, 1<N<M” and “transmitting… N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed… wherein the computation result information comprises computation result of the N-th layer” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 2,
Claim 2, dependent upon Claim 1, does not recite any additional abstract ideas, and only recites additional elements “wherein before the executing… computation of the N-th layer according to the N-th parameter information”. The recitation of “receiving… an N-th activation message from the controller, wherein the N-th activation message is used to indicate the accelerator to start the computation of the N-th layer” can be considered as mere data gathering which neither integrates the abstract idea into a practical application nor provides an inventive concept. See MPEP 2106.05(g).
Regarding claim 3,
Claim 3, dependent upon Claim 1, does not recite any additional abstract ideas, and only recites additional elements “wherein the parameter information comprises tiling 20information, kernel sizes, padding sizes, bias and rectified linear unit (ReLu) settings”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”, which neither integrates the abstract idea into a practical application nor provides an inventive concept. See MPEP 2106.05(h).
Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to an acceleration method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an acceleration method. Each of the following limitation(s):
generating… N-th parameter information for an N-th layer in a deep neural network;  

as drafted, claim 4 is a process that, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation, judgement, or a combination of.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “acceleration method”, “by a controller” and “from the accelerator”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitations of “transmitting… the N-th parameter information to an accelerator running the deep neural network, wherein M layer of the deep neural network correspond to M application specific integrated circuit in the accelerator, wherein M and N are positive integer, M>2, 1<N<M” and “receiving… N-th computation result information of the N-th layer indicates that computation of the N-th layer is completed… wherein the computation result information comprises computation result of the N-th layer”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “transmitting… the N-th parameter information to an accelerator running the deep neural network, wherein M layer of the deep neural network correspond to M application specific integrated circuit in the accelerator, wherein M and N are positive integer, M>2, 1<N<M” and “receiving… N-th computation result information of the N-th layer indicates that computation of the N-th layer is completed… wherein the computation result information comprises computation result of the N-th layer” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 5,
Claim 5, dependent upon Claim 4, recites “wherein the N-th activation message is used to indicate the accelerator to start computation of the N-th layer” is a mental process of corresponding to an evaluation, judgement, or a combination of, and does not recite no new additional elements (other than the controller previously addressed). The recitation of “wherein after the transmitting… the N-th parameter information to the accelerator” and “transmitting… an N-th activation message to the accelerator” can be considered as mere data gathering. See MPEP 2106.05(g).
Regarding claim 6,
Claim 6, dependent upon Claim 4, does not recite any additional abstract ideas, and only recites additional elements “wherein the parameter information comprises tiling information, kernel sizes, padding sizes, bias and rectified linear unit (ReLu) settings”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 7,
Claim 7, dependent upon Claim 4, recites “generating… N-th parameter information for the N-th layer according to computation result of the N-1-th layer” is a mental process of corresponding to an evaluation, judgement, or a combination of, and new additional elements “wherein N>2, and the generating… N-th parameter information to an accelerator running a deep neural network”. 
Regarding claim 8,
Claim 8, dependent upon Claim 4, recites “determining… the computation of the deep neural network is completed when M-th computation result information of the M-th layer is received” is a mental process of corresponding to an evaluation, judgement, or a combination of, and does not recite no new additional elements (other than the controller previously addressed). 
Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to an accelerator, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an accelerator running a deep neural network. Each of the following limitation(s): 
execute computation of the N-th layer according to the N-th parameter information; 

as drafted, claim 9 is a machine that, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation, judgement, or a combination of.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “an accelerator running a deep neural network, comprising an interface means and a processor means”, “the interface means is configured to”, “the processor means is configured to”, “from a controller”, and “to the controller”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitations of “receive N-th parameter information of an N-th layer… wherein M layer of the deep neural network correspond to M application specific integrated circuit in the accelerator, wherein M and N are positive integer, M>2, 1 N<M” and “transmit N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed… wherein the computation result information comprises computation result of the N-th layer”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Further, the insignificant extra-solution activity of “receive N-th parameter information of an N-th layer… wherein M layer of the deep neural network correspond to M application specific integrated circuit in the accelerator, wherein M and N are positive integer, M>2, 1 N<M” and “transmit N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed… wherein the computation result information comprises computation result of the N-th layer” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 10,
Claim 10, dependent upon Claim 9, recites “wherein the N-th activation message is used to indicate the accelerator to start the computation of the N-th layer” is a mental process of corresponding to an evaluation, judgement, or a combination of, and does not recite no new additional elements (other than the interface means previously addressed). The recitation of “receive an N-th activation message from the controller before the processor means executes the computation of the N-th layer” can be considered as mere data gathering. See MPEP 2106.05(g).
Regarding claim 11,
Claim 11, dependent upon Claim 9, does not recite any additional abstract ideas, and only recites additional elements “wherein the parameter information comprises tiling information, kernel sizes, padding sizes, bias and rectified linear unit (ReLu) settings”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss et al. (US 11373088 B2) in view of Boesch et al. (US 20180189641 A1)
Regarding Claim 1,
Bleiweiss et al. teaches an acceleration method, the method comprising (Bleiweiss et al., Col. 67 Lines 9-11, “a method to facilitate acceleration of machine learning operations” teaches an acceleration method). 
receiving, by an accelerator running a deep neural network, N-th parameter information of an N-th layer from a controller, (Bleiweiss et al., Col 35 and Lines 3-5, “Parallel processor accelerated deep neural networks have enabled machine learning approaches to automatic speech recognition (ASR)” teaches an accelerator running a deep neural network. FIG. 27 and Col. 42 Lines 59-64, “FIG. 27 illustrates one embodiment of an accelerator 2708 integrated circuit (IC) including a memory 2710. In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches receiving, by an accelerator, input data (corresponds to the N-th parameter information) for each layer (corresponds to the N-th layer) from a memory (corresponds to a controller)). 
wherein M layer of the deep neural network correspond to M application specific integrated circuit in the accelerator, wherein M and N are positive integer, M>2, 1<N<M (Bleiweiss et al., FIG. 16A and Col. 42 Lines 59-64, “FIG. 27 illustrates one embodiment of an accelerator 2708 integrated circuit (IC) including a memory 2710. In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches each layer of the deep neural network corresponds to the accelerator integrated circuit (corresponds to the application specific integrated circuit) wherein the input data for each layer (corresponds to N) and layer of the deep neural network along with the integrated circuit (corresponds to M) are positive with M being greater than two in a deep neural network).
Bleiweiss et al. does not appear to explicitly teach executing, by the accelerator, computation of the N-th layer according to the N-th parameter information; transmitting, by the accelerator, N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed, to the controller, wherein the computation result information comprises computation result of the N-th layer
However, Boesch et al., teaches executing, by the accelerator, computation of the N-th layer according to the N-th parameter information; transmitting, by the accelerator, N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed, to the controller, wherein the computation result information comprises computation result of the N-th layer
executing, by the accelerator, computation of the N-th layer according to the N-th parameter information (Boesch et al., Para. [0126], “Each convolutional layer of an AlexNet neural network includes a set of inter-related convolution calculations followed by other, less complex computations (e.g., max pooling calculations, non-linear activation calculations, and the like). The convolution processing stages perform large quantities of multiply-accumulate (MAC) operations applied to large data sets. In this context the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations while also reducing the power consumed” teaches executing, by convolution accelerators, convolution calculation for each convolutional layer (corresponds to the N-th layer) according to large data sets (corresponds to the N-th parameter information)).
transmitting, by the accelerator, N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed, to the controller, wherein the computation result information comprises computation result of the N-th layer (Boesch et al., Para. [0238], “the convolution accelerator 600 of FIGS. 4, 6A-6B, the CA 600 has… one CA output interface 608… The CA output interface 608 is used to pass (e.g., transmit) a data stream with batch calculation results. The batch calculation results will later be fetched again for a subsequent batch calculation or, in the case of the last batch, the batch calculation results will be used as final results of an entire kernel calculation” teaches the accelerator transmitting batch calculation results (corresponds to N-th computation result information of the N-th layer) that is used as final results for of an entire kernel calculation (corresponds to computation of the N-th layer is completed)).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to add the accelerator executing computation of the N-th layer according to the N-th parameter information and transmitting N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed, as taught by Boesch et al., to the machine learning accelerator mechanism of Bleiweiss et al. The motivation to increase the speed and efficiency of the convolution calculations while also reducing the power consumed (Boesch et al., Para. [0126], “In this context the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations while also reducing the power consumed”)
Regarding Claim 3,
The Bleiweiss et al. in view of Boesch et al. combination of claim 1 teaches the method according to claim 1, 
The combination, as described in the rejection of claim 1, further teaches wherein the parameter information comprises tiling information, kernel sizes… bias and rectified linear unit (ReLu) settings (Bleiweiss et al., Col. 25 Lines 55-62, “graphics processor 1340 includes an inter-core task manager 1345, which acts as a thread dispatcher to dispatch execution threads to one or more shader cores 1355A-1355N and a tiling unit 1358 to accelerate tiling operations for tile-based rendering, in which rendering operations for a scene are subdivided in image space, for example to exploit local spatial coherence within a scene or to optimize use of internal caches” teaches tiling information. Col. 29 Lines 51-59, “the first function to the convolution can be referred to as the input, while the second function can be referred to as the convolution kernel. The output may be referred to as the feature map. For example, the input to a convolution layer can be a multidimensional array of data that defines the various color components of an input image. The convolution kernel can be a multidimensional array of parameters, where the parameters are adapted by the training process for the neural network” teaches convolution kernel can be a multidimensional array of parameters (corresponds to kernel size). Col. 34 Lines 19-21, “Parameter averaging trains each node on a subset of the training data and sets the global parameters (e.g., weights, biases) to the average of the parameters from each node” teaches bias. Col. Lines, “in Tensorflow, a simple graph includes nodes as 2D Convolutions and RELU, and the edge between 2D Convolution and RELU represents the flow of output tensors from the output of 2D Convolution to the input of RELU” teaches rectified linear unit (ReLu) settings).
… padding sizes (Boesch et al., Para. [0228], “ In some cases there are also padding rows, padding columns, or padding rows and padding columns added to the input feature data” teaches padding sizes).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to add padding size in the parameter information, from the accelerator, as taught by Boesch et al., to the machine learning accelerator mechanism of Bleiweiss et al. The motivation to increase the speed and efficiency of the convolution calculations while also reducing the power consumed (Boesch et al., Para. [0126], “In this context the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations while also reducing the power consumed”)
Regarding Claim 4,
Bleiweiss et al. teaches an acceleration method, comprising: 
generating, by a controller, N-th parameter information for an N-th layer in a deep neural network (Bleiweiss et al., FIG. 27 and Col. 42 Lines 59-64, “In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches input data (corresponds to the N-th parameter information) for each layer (corresponds to the N-th layer) from a software controlled memory (corresponds to a controller)). 
transmitting, by the controller, the N-th parameter information to an accelerator running the deep neural network (Bleiweiss et al., FIG. 27 and Col. 42 Lines 59-64, “FIG. 27 illustrates one embodiment of an accelerator 2708 integrated circuit (IC) including a memory 2710. In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches receiving, by an accelerator, input data (corresponds to the N-th parameter information) for each layer (corresponds to the N-th layer) from a memory (corresponds to a controller)). 
wherein M layer of the deep neural network correspond to M application specific integrated circuit in the accelerator, wherein M and N are positive integer, M>2, 1<N<M (Bleiweiss et al., FIG. 16A and Col. 42 Lines 59-64, “FIG. 27 illustrates one embodiment of an accelerator 2708 integrated circuit (IC) including a memory 2710. In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches each layer of the deep neural network corresponds to the accelerator integrated circuit (corresponds to the application specific integrated circuit) wherein the input data for each layer (corresponds to N) and layer of the deep neural network along with the integrated circuit (corresponds to M) are positive with M being greater than two in a deep neural network).
Bleiweiss et al. does not appear to explicitly teach receiving, by the controller, N-th computation result information of the N-th layer indicates that computation of the N-th layer is completed, from the accelerator, wherein the computation result information comprises computation result of the N-th layer
However, Boesch et al., teaches receiving, by the controller, N-th computation result information of the N-th layer indicates that computation of the N-th layer is completed, from the accelerator, wherein the computation result information comprises computation result of the N-th layer
receiving, by the controller, N-th computation result information of the N-th layer indicates that computation of the N-th layer is completed, from the accelerator, wherein the computation result information comprises computation result of the N-th layer (Boesch et al., Para. [0238], “the convolution accelerator 600 of FIGS. 4, 6A-6B, the CA 600 has three CA input interfaces 602, 604, 606… The first CA input interface 602 is used to pass (e.g., receive) intermediate results of a previous batch calculation of a same kernel... The batch calculation results will later be fetched again for a subsequent batch calculation or, in the case of the last batch, the batch calculation results will be used as final results of an entire kernel calculation” teaches the CA input interface (corresponds to the controller) receiving batch calculation results (corresponds to N-th computation result information of the N-th layer) that is used as final results for of an entire kernel calculation (corresponds to computation of the N-th layer is completed)).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to add receiving, by the controller, N-th computation result information of the N-th layer indicates that computation of the N-th layer is completed, from the accelerator, as taught by Boesch et al., to the machine learning accelerator mechanism of Bleiweiss et al. The motivation to increase the speed and efficiency of the convolution calculations while also reducing the power consumed (Boesch et al., Para. [0126], “In this context the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations while also reducing the power consumed”)
Regarding Claim 6,
The Bleiweiss et al. in view of Boesch et al. combination of claim 1 teaches the method according to claim 4, 
The combination, as described in the rejection of claim 4, further teaches wherein the parameter information comprises tiling information, kernel sizes… bias and rectified linear unit (ReLu) settings (Bleiweiss et al., Col. 25 Lines 55-62, “graphics processor 1340 includes an inter-core task manager 1345, which acts as a thread dispatcher to dispatch execution threads to one or more shader cores 1355A-1355N and a tiling unit 1358 to accelerate tiling operations for tile-based rendering, in which rendering operations for a scene are subdivided in image space, for example to exploit local spatial coherence within a scene or to optimize use of internal caches” teaches tiling information. Col. 29 Lines 51-59, “the first function to the convolution can be referred to as the input, while the second function can be referred to as the convolution kernel. The output may be referred to as the feature map. For example, the input to a convolution layer can be a multidimensional array of data that defines the various color components of an input image. The convolution kernel can be a multidimensional array of parameters, where the parameters are adapted by the training process for the neural network” teaches convolution kernel can be a multidimensional array of parameters (corresponds to kernel size). Col. 34 Lines 19-21, “Parameter averaging trains each node on a subset of the training data and sets the global parameters (e.g., weights, biases) to the average of the parameters from each node” teaches bias. Col. Lines, “in Tensorflow, a simple graph includes nodes as 2D Convolutions and RELU, and the edge between 2D Convolution and RELU represents the flow of output tensors from the output of 2D Convolution to the input of RELU” teaches rectified linear unit (ReLu) settings).
… padding sizes (Boesch et al., Para. [0228], “ In some cases there are also padding rows, padding columns, or padding rows and padding columns added to the input feature data” teaches padding sizes).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to add padding size in the parameter information, from the accelerator, as taught by Boesch et al., to the machine learning accelerator mechanism of Bleiweiss et al. The motivation to increase the speed and efficiency of the convolution calculations while also reducing the power consumed (Boesch et al., Para. [0126], “In this context the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations while also reducing the power consumed”)
Regarding Claim 7,
The Bleiweiss et al. in view of Boesch et al. combination of claim 4 teaches the method according to claim 4, 
The combination, as described in the rejection of claim 4, further teaches wherein N>2, and the generating, by a controller, N-th parameter information to an accelerator running a deep neural network, comprises (Bleiweiss et al., FIG. 16A and Col. 42 Lines 59-64, “FIG. 27 illustrates one embodiment of an accelerator 2708 integrated circuit (IC) including a memory 2710. In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches input data for each layer (corresponds to N) being greater than two in a deep neural network. FIG. 27 and Col. 42 Lines 59-64, “In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches input data (corresponds to the N-th parameter information) for each layer (corresponds to the N-th layer) from a software controlled memory (corresponds to a controller)).
generating, by the controller, N-th parameter information for the N-th layer according to computation result of the N-1-th layer (Bleiweiss et al., FIG. 25 and Col. 42 Lines 59-64, “In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches forward propagation computation (corresponds to computation result of the N-1-th layer) where input data (corresponds to the N-th parameter information) for each layer (corresponds to the N-th layer) from a software controlled memory (corresponds to a controller)).
Regarding Claim 8,
The Bleiweiss et al. in view of Boesch et al. combination of claim 4 teaches the method according to claim 4, further comprising, 
The combination, as described in the rejection of claim 4, further teaches determining, by the controller, the computation of the deep neural network is completed when M-th computation result information of the M-th layer is received (Bleiweiss et al., Col. 42 Lines 34-39, “The forward pass compute multiplies an input matrix with a weight (or model) matrix to achieve an output (or activation) matrix, which is provided as an input to a subsequent layer, such as layer 2512(N+1). FIG. 26 illustrates one embodiment of matrices and performed compute operations” teaches a forward pass computing an output matrix (corresponds to the computation of the deep neural network is completed) that is inputted to a subsequent layer (corresponds to when the M-th computation result information of the M-th layer is received)).
Regarding Claim 9,
Bleiweiss et al. teaches an accelerator running a deep neural network, comprising an interface means and a processor means (Bleiweiss et al., Col 35 and Lines 3-5, “Parallel processor accelerated deep neural networks have enabled machine learning approaches to automatic speech recognition (ASR)” teaches an accelerator running a deep neural network. FIG. 28A and Col. 43 Lines 46-49, “FIG. 28A illustrates one embodiment of an FA accelerator 2809, including features similar to accerator 2708, including an FPGA/GPU 2821, ASICs 2822 and interfaces 2823 coupled between FPGA/GPU 2821 and ASICs 2822” teaches an accelerator comprising an interface means and a processor means).
the interface means is configured to receive N-th parameter information of an N-th layer from a controller (Bleiweiss et al., FIG. 27 and Col. 42 Lines 59-64, “FIG. 27 illustrates one embodiment of an accelerator 2708 integrated circuit (IC) including a memory 2710. In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches the accelerator (corresponds to the interface means) receiving, by an accelerator, input data (corresponds to the N-th parameter information) for each layer (corresponds to the N-th layer) from a memory (corresponds to a controller)). 
wherein M layer of the deep neural network correspond to M application specific integrated circuit in the accelerator, wherein M and N are positive integer, M>2, 1 N<M (Bleiweiss et al., FIG. 16A and Col. 42 Lines 59-64, “FIG. 27 illustrates one embodiment of an accelerator 2708 integrated circuit (IC) including a memory 2710. In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches each layer of the deep neural network corresponds to the accelerator integrated circuit (corresponds to the application specific integrated circuit) wherein the input data for each layer (corresponds to N) and layer of the deep neural network along with the integrated circuit (corresponds to M) are positive with M being greater than two in a deep neural network).
Bleiweiss et al. does not appear to explicitly teach the processor means is configured to execute computation of the N-th layer according to the N-th parameter information; the interface means is further configured to transmit N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed, to the controller, wherein the computation result information comprises computation result of the N-th layer
However, Boesch et al., teaches the processor means is configured to execute computation of the N-th layer according to the N-th parameter information; the interface means is further configured to transmit N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed, to the controller, wherein the computation result information comprises computation result of the N-th layer
the processor means is configured to execute computation of the N-th layer according to the N-th parameter information (Boesch et al., Para. [0124], “an exemplary system on chip (SoC) 110 configurable as a high-performance, energy efficient hardware accelerated DCNN processor” teaches a hardware accelerated DCNN processor (corresponds to processor means). Para. [0126], “Each convolutional layer of an AlexNet neural network includes a set of inter-related convolution calculations followed by other, less complex computations (e.g., max pooling calculations, non-linear activation calculations, and the like). The convolution processing stages perform large quantities of multiply-accumulate (MAC) operations applied to large data sets. In this context the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations while also reducing the power consumed” teaches executing, by convolution accelerators, convolution calculation for each convolutional layer (corresponds to the N-th layer) according to large data sets (corresponds to the N-th parameter information)). 
the interface means is further configured to transmit N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed, to the controller, wherein the computation result information comprises computation result of the N-th layer (Boesch et al., Para. [0238], “the convolution accelerator 600 of FIGS. 4, 6A-6B, the CA 600 has… one CA output interface 608… The CA output interface 608 is used to pass (e.g., transmit) a data stream with batch calculation results. The batch calculation results will later be fetched again for a subsequent batch calculation or, in the case of the last batch, the batch calculation results will be used as final results of an entire kernel calculation” teaches the CA output interface (corresponds to interface means) transmitting batch calculation results (corresponds to N-th computation result information of the N-th layer) that is used as final results for of an entire kernel calculation (corresponds to computation of the N-th layer is completed)).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to add the processor means is configured to execute computation of the N-th layer according to the N-th parameter information; the interface means is further configured to transmit N-th computation result information of the N-th layer indicates that the computation of the N-th layer is completed, to the controller, wherein the computation result information comprises computation result of the N-th layer, as taught by Boesch et al., to the machine learning accelerator mechanism of Bleiweiss et al. The motivation to increase the speed and efficiency of the convolution calculations while also reducing the power consumed (Boesch et al., Para. [0126], “In this context the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations while also reducing the power consumed”)
Regarding Claim 11,
The Bleiweiss et al. in view of Boesch et al. combination of claim 9 teaches the accelerator according to claim 9, 
The combination, as described in the rejection of claim 9, further teaches wherein the parameter information comprises tiling information, kernel sizes… bias and rectified linear unit (ReLu) settings (Bleiweiss et al., Col. 25 Lines 55-62, “graphics processor 1340 includes an inter-core task manager 1345, which acts as a thread dispatcher to dispatch execution threads to one or more shader cores 1355A-1355N and a tiling unit 1358 to accelerate tiling operations for tile-based rendering, in which rendering operations for a scene are subdivided in image space, for example to exploit local spatial coherence within a scene or to optimize use of internal caches” teaches tiling information. Col. 29 Lines 51-59, “the first function to the convolution can be referred to as the input, while the second function can be referred to as the convolution kernel. The output may be referred to as the feature map. For example, the input to a convolution layer can be a multidimensional array of data that defines the various color components of an input image. The convolution kernel can be a multidimensional array of parameters, where the parameters are adapted by the training process for the neural network” teaches convolution kernel can be a multidimensional array of parameters (corresponds to kernel size). Col. 34 Lines 19-21, “Parameter averaging trains each node on a subset of the training data and sets the global parameters (e.g., weights, biases) to the average of the parameters from each node” teaches bias. Col. Lines, “in Tensorflow, a simple graph includes nodes as 2D Convolutions and RELU, and the edge between 2D Convolution and RELU represents the flow of output tensors from the output of 2D Convolution to the input of RELU” teaches rectified linear unit (ReLu) settings).
… padding sizes (Boesch et al., Para. [0228], “ In some cases there are also padding rows, padding columns, or padding rows and padding columns added to the input feature data” teaches padding sizes).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to add padding size in the parameter information, from the accelerator, as taught by Boesch et al., to the machine learning accelerator mechanism of Bleiweiss et al. The motivation to increase the speed and efficiency of the convolution calculations while also reducing the power consumed (Boesch et al., Para. [0126], “In this context the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations while also reducing the power consumed”).
Claims 2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss et al. in view of Boesch et al. in further view of Wang et al. (“DeepBurning: Automatic generation of FPGA-based learning accelerators for the Neural Network family”)
Regarding Claim 2,
The Bleiweiss et al. in view of Boesch et al. combination of claim 1 teaches the method according to claim 1, 
The combination, as described in the rejection of claim 1, further teaches wherein before the executing, by the accelerator, computation of the N-th layer according to the N-th parameter information, the method further comprises (Boesch et al., Para. [0129], “Each convolutional layer of an AlexNet neural network includes a set of inter-related convolution calculations followed by other, less complex computations (e.g., max pooling calculations, non-linear activation calculations, and the like). The convolution processing stages perform large quantities of multiply-accumulate (MAC) operations applied to large data sets. In this context the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations while also reducing the power consumed” teaches executing, by convolution accelerators, convolution calculation for each convolutional layer (corresponds to the N-th layer) according to large data sets (corresponds to the N-th parameter information)).
receiving, by the accelerator, an N-th activation message from the controller (Bleiweiss et al., Col. 27-28 Lines 60-67 and 1-11, “A feedforward network may be implemented as an acyclic graph in which the nodes are arranged in layers. Typically, a feedforward network topology includes an input layer and an output layer that are separated by at least one hidden layer. The hidden layer transforms input received by the input layer into a representation that is useful for generating output in the output layer. The network nodes are fully connected via edges to the nodes in adjacent layers, but there are no edges between nodes within each layer. Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers. Depending on the specific model being represented by the algorithm being executed, the output from the neural network algorithm can take various forms” teaches an activation function (corresponds to an N-th activation message) that is used to calculate the states of nodes of (corresponds to start the computation) each successive layer (corresponds to the N-th layer) in the network).
Bleiweiss et al. in view of Boesch et al. does not appear to explicitly teach wherein the N-th activation message is used to indicate the accelerator to start computation of the N-th layer
However, Wang et al., teaches wherein the N-th activation message is used to indicate the accelerator to start the computation of the N-th layer (Wang et al., Fig. 2 and Section 2.1 Pg. 2, “A Neural Network accelerator pursues higher performance and energy-efficiency by mapping the topology into logical gates... Each synapse in a layer indicates a multiplication operation of the weight, and carries the neuron output from the previous layer. The synapse-connected neuron in the next layer first accumulates the results of all its synapses and then applies a sigmoid transform to the sum as the activation function, which is implemented in logics or lookup table” & Section 3.3 “triggers the execution of different neural layers” teaches to indicate to the accelerator to start operations of the current layer).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to have the N-th activation message be used to indicate to the accelerator to start the computation of the N-th layer, as taught by Wang et al., to the machine learning accelerator mechanism of Bleiweiss et al and Boesch et al.. The motivation of cost-effectiveness, significant performance speedup, and energy saving (Wang et al., Conclusion, “With the proposals of NN-Gen hardware generator, compiler-directed network “folding”, function approximation and automatic data tiling, DeepBuming offers optimized NN accelerator solutions on user's demand, which exhibits comparable performance and cost-effectiveness to the manually customized designs. Meanwhile, for the evaluated cases, it shows a significant 4.7x performance speedup and over 90% energy saving on average in contrast to the software solutions on CPU”)
Regarding Claim 5,
The Bleiweiss et al. in view of Boesch et al. combination of claim 1 teaches the method according to claim 4, 
The combination, as described in the rejection of claim 4, further teaches wherein after the transmitting, by a controller, the N-th parameter information to the accelerator, the method further comprising (Bleiweiss et al., FIG. 27 and Col. 42 Lines 59-64, “FIG. 27 illustrates one embodiment of an accelerator 2708 integrated circuit (IC) including a memory 2710. In one embodiment memory 2710 is a software controlled memory (e.g., cache or scratch pad) that receives input data for each layer used during the forward propagation compute” teaches receiving, by an accelerator, input data (corresponds to the N-th parameter information) for each layer (corresponds to the N-th layer) from a memory (corresponds to a controller)). 
transmitting, by the controller, an N-th activation message to the accelerator (Bleiweiss et al., Col. 27-28 Lines 60-67 and 1-11, “A feedforward network may be implemented as an acyclic graph in which the nodes are arranged in layers. Typically, a feedforward network topology includes an input layer and an output layer that are separated by at least one hidden layer. The hidden layer transforms input received by the input layer into a representation that is useful for generating output in the output layer. The network nodes are fully connected via edges to the nodes in adjacent layers, but there are no edges between nodes within each layer. Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers. Depending on the specific model being represented by the algorithm being executed, the output from the neural network algorithm can take various forms” teaches an activation function (corresponds to an N-th activation message) that is used to calculate the states of nodes of (corresponds to start the computation) each successive layer (corresponds to the N-th layer) in the network).
Bleiweiss et al. in view of Boesch et al. does not appear to explicitly teach wherein the N-th activation message is used to indicate the accelerator to start computation of the N-th layer
However, Wang et al., teaches wherein the N-th activation message is used to indicate the accelerator to start computation of the N-th layer (Wang et al., Fig. 2 and Section 2.1 Pg. 2, “A Neural Network accelerator pursues higher performance and energy-efficiency by mapping the topology into logical gates... Each synapse in a layer indicates a multiplication operation of the weight, and carries the neuron output from the previous layer. The synapse-connected neuron in the next layer first accumulates the results of all its synapses and then applies a sigmoid transform to the sum as the activation function, which is implemented in logics or lookup table” & Section 3.3 “triggers the execution of different neural layers” teaches to indicate to the accelerator to start operations of the current layer).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to have the N-th activation message is used to indicate the accelerator to start computation of the N-th layer, as taught by Wang et al., to the machine learning accelerator mechanism of Bleiweiss et al and Boesch et al.. The motivation of cost-effectiveness, significant performance speedup, and energy saving (Wang et al., Conclusion, “With the proposals of NN-Gen hardware generator, compiler-directed network “folding”, function approximation and automatic data tiling, DeepBuming offers optimized NN accelerator solutions on user's demand, which exhibits comparable performance and cost-effectiveness to the manually customized designs. Meanwhile, for the evaluated cases, it shows a significant 4.7x performance speedup and over 90% energy saving on average in contrast to the software solutions on CPU”)
Regarding Claim 10,
The Bleiweiss et al. in view of Boesch et al. combination of claim 9 teaches the accelerator according to claim 9, 
The combination, as described in the rejection of claim 9, further teaches the interface means is further configured to receive an N-th activation message from the controller before the processor means executes the computation of the N-th layer (Bleiweiss et al., FIG. 28A and Col. 43 Lines 46-49, “FIG. 28A illustrates one embodiment of an FA accelerator 2809, including features similar to accerator 2708, including an FPGA/GPU 2821, ASICs 2822 and interfaces 2823 coupled between FPGA/GPU 2821 and ASICs 2822” teaches an accelerator comprising an interface means. Col. 27-28 Lines 60-67 and 1-11, “A feedforward network may be implemented as an acyclic graph in which the nodes are arranged in layers. Typically, a feedforward network topology includes an input layer and an output layer that are separated by at least one hidden layer. The hidden layer transforms input received by the input layer into a representation that is useful for generating output in the output layer. The network nodes are fully connected via edges to the nodes in adjacent layers, but there are no edges between nodes within each layer. Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers. Depending on the specific model being represented by the algorithm being executed, the output from the neural network algorithm can take various forms” teaches an activation function (corresponds to an N-th activation message) that is used to calculate  the states of nodes of (corresponds to start the computation) each successive layer (corresponds to the N-th layer) in the network).
Bleiweiss et al. in view of Boesch et al. does not appear to explicitly teach wherein the N-th activation message is used to indicate the accelerator to start the computation of the N-th layer
However, Wang et al., teaches wherein the N-th activation message is used to indicate the accelerator to start the computation of the N-th layer (Wang et al., Fig. 2 and Section 2.1 Pg. 2, “A Neural Network accelerator pursues higher performance and energy-efficiency by mapping the topology into logical gates... Each synapse in a layer indicates a multiplication operation of the weight, and carries the neuron output from the previous layer. The synapse-connected neuron in the next layer first accumulates the results of all its synapses and then applies a sigmoid transform to the sum as the activation function, which is implemented in logics or lookup table” & Section 3.3 “triggers the execution of different neural layers” teaches to indicate to the accelerator to start operations of the current layer).
It would have been obvious to one of ordinary skills in the art before the effective filing data of the claimed invention to have the N-th activation message is used to indicate the accelerator to start the computation of the N-th layer, as taught by Wang et al., to the machine learning accelerator mechanism of Bleiweiss et al and Boesch et al.. The motivation of cost-effectiveness, significant performance speedup, and energy saving (Wang et al., Conclusion, “With the proposals of NN-Gen hardware generator, compiler-directed network “folding”, function approximation and automatic data tiling, DeepBuming offers optimized NN accelerator solutions on user's demand, which exhibits comparable performance and cost-effectiveness to the manually customized designs. Meanwhile, for the evaluated cases, it shows a significant 4.7x performance speedup and over 90% energy saving on average in contrast to the software solutions on CPU”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125                                                                                                                                                                                                         
/BRIAN M SMITH/Primary Examiner, Art Unit 2122